Case 8:19-cr-00074-JVS Document 157 Filed 09/03/20 Page 1 of 6 Page ID #:800
               Case 8:19-cr-00074-JVS Document 157 Filed 09/03/20 Page 2 of 6 Page ID #:801

 USA vs.     Frederico Santiago Quroz Lucca                          Docket No.:   SACR 19-74-JVS

economic circumstances do not allow for the either immediate or future payment of the amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
18 U.S.C. § 3612(g).

With respect to the restitution owed to victim BHS Diamond Corporation, the defendant shall be held jointly and
severally liable with convicted codefendant Roberto Alonso Castellanos and, if convicted, codefendant Jose Oscar
Cupitre Nunez, for the amount of restitution ordered in this judgment.

With respect to the restitution owed to victim Jun Li, the defendant shall be held jointly and severally liable with
convicted codefendant Roberto Alonso Castellanos and, if convicted, codefendant Roberto Melendez Falcon for
the amount of restitution ordered in this judgment.

With respect to the restitution owed to victim Paris Station Estate Jewelry, the defendant shall be held jointly and
severally liable with, if convicted, codefendant Roberto Melendez Falcon for the amount of restitution ordered
in this judgment.

The victims’ recovery is limited to the amount of their loss and the defendant's liability for restitution ceases if
and when the victims receive full restitution.

All fines are waived as the Court finds that the defendant does not have the ability to pay a fine in addition to
restitution.

The defendant shall comply with General Order No. 20-04.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Federico
Santiago Quiroz Lucca, is hereby committed on Count 1 of the Indictment to the custody of the Bureau of Prisons
for a term of 45 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years
under the following terms and conditions:

1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
Services Office and General Order 20-04, including the conditions of probation and supervised release set
forth in Section III of General Order 20-04, but excluding Condition 14 of Section I of that Order.

2. During the period of community supervision, the defendant shall pay the special assessment and
restitution in accordance with this judgment's orders pertaining to such payment.

3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

4. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter,
not to exceed eight tests per month, as directed by the Probation Officer.
CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                         Page 2 of 6
               Case 8:19-cr-00074-JVS Document 157 Filed 09/03/20 Page 3 of 6 Page ID #:802

 USA vs.     Frederico Santiago Quroz Lucca                                          Docket No.:       SACR 19-74-JVS

5. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial
obligation.

6. The defendant shall not obtain or possess any driver’s license, Social Security number, birth certificate,
passport, or any other form of identification in any name other than the defendant’s true legal name; nor
shall the defendant use, for any purpose or in any manner, any name other than his true legal name and
identity without the prior written approval of the Probation Officer.

7. The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as defined
in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media,
office, or other areas under the defendant’s control to a search conducted by a United States Probation
Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition. Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable
manner upon reasonable suspicion that the defendant has violated a condition of his supervision and that
the areas to be searched contain evidence of this violation.

8. The defendant shall comply with the immigration rules and regulations of the United States, and if
deported from this country, either voluntarily or involuntarily, not reenter the United States illegally. The
defendant is not required to report to the Probation Office while residing outside of the United States;
however, within 72 hours of release from any custody or any reentry to the United States during the period
of Court-ordered supervision, the defendant shall report for instructions to the United States Probation
Office, located at: United States Court House, 411 West Fourth Street, Suite 4170, Santa Ana, CA 92701-
4516.

Defendant is advised of his appeal rights.

The Court recommends that the defendant be housed at a facility in Southern California, except Terminal
Island, due to his health condition.

On the Government’s motion, Count 2 of the Indictment is ordered DISMISSED.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised
 Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and
 at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a
 violation occurring during the supervision period.


CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 6
               Case 8:19-cr-00074-JVS Document 157 Filed 09/03/20 Page 4 of 6 Page ID #:803

 USA vs.      Frederico Santiago Quroz Lucca                                            Docket No.:      SACR 19-74-JVS




            August 28, 2020
            Date                                                           U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            8/28/20                                          By
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or                   9.    The defendant must not knowingly associate with any persons
       local crime;                                                                     engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the                         with any person convicted of a felony unless granted
       federal judicial district of residence within 72 hours of                        permission to do so by the probation officer. This condition
       imposition of a sentence of probation or release from                            will not apply to intimate family members, unless the court
       imprisonment, unless otherwise directed by the probation                         has completed an individualized review and has determined
       officer;                                                                         that the restriction is necessary for protection of the
 3.    The defendant must report to the probation office as                             community or rehabilitation;
       instructed by the court or probation officer;                              10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial                              must not purchase, possess, use, distribute, or administer any
       district without first receiving the permission of the court                     narcotic or other controlled substance, or any paraphernalia
       or probation officer;                                                            related to such substances, except as prescribed by a
 5.    The defendant must answer truthfully the inquiries of the                        physician;
       probation officer, unless legitimately asserting his or her                11.   The defendant must notify the probation officer within 72
       Fifth Amendment right against self-incrimination as to                           hours of being arrested or questioned by a law enforcement
       new criminal conduct;                                                            officer;
 6.    The defendant must reside at a location approved by the                    12.   For felony cases, the defendant must not possess a firearm,
       probation officer and must notify the probation officer at                       ammunition, destructive device, or any other dangerous
       least 10 days before any anticipated change or within 72                         weapon;
       hours of an unanticipated change in residence or persons                   13.   The defendant must not act or enter into any agreement with
       living in defendant’s residence;                                                 a law enforcement agency to act as an informant or source
 7.    The defendant must permit the probation officer to                               without the permission of the court;
       contact him or her at any time at home or elsewhere and                    14.   As directed by the probation officer, the defendant must notify
       must permit confiscation of any contraband prohibited by                         specific persons and organizations of specific risks posed by
       law or the terms of supervision and observed in plain                            the defendant to those persons and organizations and must
       view by the probation officer;                                                   permit the probation officer to confirm the defendant’s
 8.    The defendant must work at a lawful occupation unless                            compliance with such requirement and to make such
       excused by the probation officer for schooling, training,                        notifications;
       or other acceptable reasons and must notify the probation                  15.   The defendant must follow the instructions of the probation
       officer at least ten days before any change in                                   officer to implement the orders of the court, afford adequate
       employment or within 72 hours of an unanticipated                                deterrence from criminal conduct, protect the public from
       change;                                                                          further crimes of the defendant; and provide the defendant
                                                                                        with needed educational or vocational training, medical care,
                                                                                        or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 4 of 6
               Case 8:19-cr-00074-JVS Document 157 Filed 09/03/20 Page 5 of 6 Page ID #:804
              The defendant must also comply with the following special conditions (set forth below).


                     STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
 is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for
 default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed
 before April 24, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance
 as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
 address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s
 economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also
 accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment
 of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                      States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

              CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

            As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any
 line of credit without prior approval of the Probation Officer.




           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

           The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval
 of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                  These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                    Page 5 of 6
               Case 8:19-cr-00074-JVS Document 157 Filed 09/03/20 Page 6 of 6 Page ID #:805
 USA vs.      Frederico Santiago Quroz Lucca                                             Docket No.:       SACR 19-74-JVS




                                                                       RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                               to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                                            to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal



                                                           By
             Date                                                           Deputy Marshal




                                                                    CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal
 custody.

                                                                            Clerk, U.S. District Court



                                                           By
             Filed Date                                                     Deputy Clerk




                                                   FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                              Date




                     U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                  Page 6 of 6
